Citation Nr: 1022661	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  02-05 236A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased disability evaluation for gross 
tremor of the closed hands, the fingers, and the tongue, 
currently evaluated as 80 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from October 
1974 to August 1976.

This matter arises to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that in pertinent part denied an increased 
rating for gross tremor of the closed hands, the fingers, and 
the tongue.  In June 2004 and August 2008, the Board remanded 
the issue for development.  In November 2008, the RO assigned 
an increased (80 percent) rating for gross tremor of the 
closed hands, the fingers, and the tongue, effective August 
15, 2000.  In May 2009, the Board adjudicated other issues on 
appeal, but again remanded the remaining issue.

A claim for a total rating based on individual 
unemployability is referred to the RO for appropriate action.  
Black v. Brown, 10 Vet. App. 279 (1997).


FINDING OF FACT

In June 2009 and again in April 2010, prior to any Board 
decision, the Veteran notified VA in writing that he desired 
to withdraw the pending appeal for a higher rating for gross 
tremor of the closed hands, the fingers, and the tongue.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal, the Board lacks 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.204 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  

In June 2009 and again in April 2010, prior to any Board 
decision, the Veteran notified VA in writing that he desired 
to withdraw the pending appeal for a higher rating for gross 
tremor of the closed hands, the fingers, and the tongue.  No 
Board decision has been issued.  Because no specific error of 
fact or law is alleged, the requirements for dismissal have 
been met.  38 U.S.C.A. § 7105 (d) (5) (West 2002); 38 C.F.R. 
§ 20.204 (2007).  This appeal has become moot by virtue of 
the withdrawal of all claims and appeals before VA.


ORDER

The appeal is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


